Citation Nr: 0620859	
Decision Date: 07/18/06    Archive Date: 07/26/06

DOCKET NO.  04-31 953	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to an effective date earlier than September 
23, 2003, for the grant of service connection for peripheral 
neuropathy, all extremities.

2.  Entitlement to an effective date earlier than September 
23, 2003, for the grant of total disability evaluation due to 
individual unemployability (TDIU) arising from service-
connected disabilities.


ATTORNEY FOR THE BOARD

J. Meawad, Associate Counsel




INTRODUCTION

The veteran served in the Philippine Commonwealth Army from 
September 1941 to August 1942 and in the recognized 
guerrillas and Regular Philippine Army from March 1945 to 
June 1946.  He was a prisoner of war (POW) from April 10, 
1942 to August 29, 1942.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, the Republic of the Philippines, that granted service 
connection for peripheral neuropathy, all extremities, and 
TDIU.


FINDINGS OF FACT

1.  On March 21, 2002, the RO received an informal claim for 
entitlement to service connection for peripheral neuropathy 
for all extremities.  

2.  In October 2003, the RO granted service connection for 
peripheral neuropathy for all extremities and assigned an 
effective date of September 23, 2003.  

3.  At the time of the March 21, 2002 claim, the evidence was 
sufficient to support a grant of service connection for 
peripheral neuropathy of all extremities.

4.  As of March 21, 2002, the veteran's service-connected 
disabilities precluded him from engaging in substantially 
gainful employment.  


CONCLUSIONS OF LAW

1.  The criteria for an effective date of March 21, 2002, for 
service connection for peripheral neuropathy of all 
extremities have been met.  38 U.S.C.A. § 5110 (West 2002); 
38 C.F.R. § 3.400 (2005).

2.  As of March 21, 2002, and no earlier, the criteria for 
TDIU have been met.  38 U.S.C.A. § 5110(b)(2) (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 4.16 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The duty to notify and assist has been met to the extent 
necessary to grant the claims.  38 U.S.C.A. §§ 5103, 5103A 
(West 2002); 38 C.F.R. § 3.159 (2005).  Thus, there is no 
prejudice to the veteran in deciding his claims at this time.  
See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  

The veteran asserts that an effective date prior to September 
23, 2003 is warranted for service connection for peripheral 
neuropathy and TDIU.  He argues that effective dates of at 
least one year earlier should be assigned as there is 
competent evidence of record dating back at least one year 
earlier.  

In a June 2000 rating decision, the RO granted service 
connection for a heart condition and assigned a 30 percent 
disability rating effective October 19, 1999.  

In a request for an increased rating for the grant of service 
connection for a heart condition, which was received on March 
21, 2002, the veteran submitted a medical certificate from 
the Veteran's Memorial Medical Center signed by Dr. Rosemary 
P. De Vera, dated March 7, 2002, which stated that the 
veteran was found to be suffering from arteriosclerotic heart 
disease and peripheral neuropathy.  

In August 2002, the veteran was afforded a VA examination.  
At that time, the veteran was reportedly suffering from 
alternating cramps and numbness in both upper and lower 
extremities.  Neurological examination showed deep tendon 
reflexes were +2 on both upper extremities and hypoactive on 
both lower extremities.  Muscle strength was 4 out of 5 on 
both upper and lower extremities, and sensory perception was 
positive to pain with limited discriminatory sense.  He was 
diagnosed as having bilateral carpal tunnel syndrome.

In an August 2002 rating decision, the RO considered the 
March 2002 medical certificate from Dr. De Vera as an 
informal claim for peripheral neuropathy.  The RO, however, 
denied service connection for peripheral neuropathy, in 
addition to an increased rating for arteriosclerotic heart 
disease and entitlement to TDIU.  

On September 23, 2003, the veteran was afforded another VA 
examination and underwent nerve conduction testing.  These 
tests showed generally slowed conduction velocities of all 
sensory nerves tested in both upper and lower extremities and 
slowed conduction velocity of the left peroneal motor nerve.  
He was diagnosed as having multiple peripheral neuropathy, 
sensory more than motor, primarily affecting the myelin 
sheaths only of both upper and lower extremities.  

In October 2003, the RO granted service connection for 
peripheral neuropathy of all extremities and assigned a 10 
percent disability rating for each effective September 23, 
2003.  The RO also granted entitlement to TDIU effective 
September 23, 2003, based on the combined ratings of his 
service connected peripheral neuropathy of all extremities 
and arteriosclerotic heart disease.  

Peripheral Neuropathy

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. 
§§ 3.303, 3.304, 3.306.  

The U.S. Court of Appeals for Veterans Claims (CAVC) has held 
that in order to prevail on the issue of service connection 
on the merits, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999).

In October 2004, 38 C.F.R. § 3.309 relating to presumptive 
diseases concerning POWs was amended.  The portion relevant 
to the veteran's claim states:  If the veteran; (i) Is a 
former prisoner of war and: (ii) Was interned or detained for 
not less than 30 days, the following diseases shall be 
service-connected if manifested to a degree of 10 percent or 
more at any time after discharge or release from active 
military, naval, or air service even though there is no 
record of such disease during service, provided the 
rebuttable presumption provisions of Sec. 3.307 are also 
satisfied:  avitaminosis; beriberi (including beriberi heart 
disease); chronic dysentery; helminthiasis; malnutrition 
(including optic atrophy associated with malnutrition); 
pellagra; any other nutritional deficiency; irritable bowel 
syndrome; peptic ulcer disease; peripheral neuropathy except 
where related directly to infectious causes; cirrhosis of the 
liver.  38 C.F.R. § 3.309(c).

The statutory and regulatory provisions explicitly specify 
that except as otherwise provided, the effective date of an 
evaluation and award of pension, compensation or dependency 
and indemnity compensation based on an original claim, a 
claim reopened after final disallowance, or a claim for 
increase, will be the date of receipt of the claim or the 
date entitlement arose, whichever is the later.  38 C.F.R. § 
3.400.

The effective date for disability compensation claims based 
on direct service connection is the day following separation 
from active service, or the date entitlement arose, if the 
claim is received within one year after separation from 
service; otherwise, the effective date is the date of the 
receipt of claim, or the date that the entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. § 
3.400(b)(2)(i).

A claim is a formal or informal communication in writing 
requesting a determination of entitlement or evidencing a 
belief in entitlement to a benefit.  38 C.F.R. § 3.1(p).  Any 
communication or action indicating an intent to apply for VA 
benefits from a claimant or representative may be considered 
an informal claim.  Such informal claim must identify the 
benefit sought.  38 C.F.R. § 3.155(a).

According to the RO, the veteran's informal claim for service 
connection for peripheral neuropathy was received on March 
21, 2002.  The RO assigned an effective date of September 23, 
2003 for service connection and stated in the July 2004 
statement of the case (SOC) that the effective date was based 
on the date were it was factually ascertainable that he had 
peripheral neuropathy, which was during the September 2003 VA 
examination.  The medical certificate dated March 7, 2002, 
which the RO considered as the veteran's informal claim, 
shows that the veteran had been diagnosed as having 
peripheral neuropathy.  Although there are no medical records 
dating earlier than the March 2002 medical certificate, the 
Board finds that the medical certificate is competent 
evidence that the veteran was diagnosed as having peripheral 
neuropathy before September 23, 2003. 

Service connection for peripheral neuropathy was based on the 
legal presumption for POWs under 38 C.F.R. § 3.309(c).  The 
Board finds that the veteran's claim was received on March 
21, 2002 and the first diagnosis of record for peripheral 
neuropathy is dated March 7, 2002.  Therefore, at the time of 
the March 21, 2002 claim, the evidence was sufficient to 
support a grant of service connection for peripheral 
neuropathy based on the presumption for POWs.  See 
38 U.S.C.A. §§ 1110, 1112; 38 C.F.R. § 3.303, 3.309.  
According to 38 C.F.R. § 3.400(b)(ii)(B)(2), the effective 
date of service connection should be the day the claim was 
received as the date the claim was received was later than 
the date entitlement arose.  Therefore, the effective date 
for service connection for peripheral neuropathy is changed 
to March 21, 2002.

TDIU

To establish a total rating based upon individual 
unemployability due to service-connected disability, there 
must be an impairment so severe that it is impossible to 
follow a substantially gainful occupation.  See 38 U.S.C.A. § 
1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  In reaching such a 
determination, the central inquiry is "whether the veteran's 
service connected disabilities alone are of sufficient 
severity to produce unemployability."  Hatlestad v. Brown, 5 
Vet. App. 524, 529 (1993).

The question in a total rating case based upon individual 
unemployability due to service-connected disability is 
whether the veteran is capable of performing the physical and 
mental acts required by employment and not whether the 
veteran is, in fact, employed.  See Van Hoose v. Brown, 4 
Vet. App. 361 (1993).  For VA purposes, the term 
"unemployability" is synonymous with an inability to secure 
and follow a substantially gainful occupation.  VAOPGPREC 75- 
91.  Consideration may be given to the veteran's level of 
education, special training, and previous work experience in 
arriving at a conclusion, but not to his age or to the 
impairment caused by nonservice-connected disabilities.  See 
38 C.F.R. §§ 3.341, 4.16, 4.19.

VA regulations establish objective and subjective standards 
for an award of total rating based on unemployability.  When 
the veteran's schedular rating is less than total (for a 
single or combination of disabilities), a total rating may 
nonetheless be assigned provided that if there is only one 
service-connected disability, this disability shall be rated 
at 60 percent or more.  When there are two or more 
disabilities, at least one disability must be ratable at 40 
percent or more, and any additional disabilities must result 
in a combined rating of 70 percent or more, and the disabled 
person must be unable to secure or follow a substantially 
gainful occupation.  See 38 C.F.R. § 4.16(a).  A total 
disability rating may also be assigned on an extra-schedular 
basis, pursuant to the procedures set forth in 38 C.F.R. § 
4.16(b), for veterans who are unemployable by reason of 
service-connected disabilities, but who fail to meet the 
percentage standards set forth in section 4.16(a).

A TDIU claim is a claim for increased compensation, and the 
effective date rules for increased compensation apply to a 
TDIU claim.  Hurd v. West, 13 Vet. App. 449 (2000).  "The 
effective date of an award of increased compensation shall be 
the earliest date as of which it is ascertainable that an 
increase in disability had occurred, if application is 
received within one year from such date."  38 U.S.C.A. § 
5110(b)(2).  The implementing regulation summarizes the 
criteria for an effective date of an award of increased 
compensation as the "[e]arliest date as of which it is 
factually ascertainable that an increase in disability had 
occurred if claim is received within 1 year from such date 
otherwise, date of receipt of claim."  38 C.F.R. § 
3.400(o)(2).

The veteran submitted a claim for TDIU in March 2002.  He 
indicated that he last worked in 1980.  As showed above, the 
RO granted entitlement for TDIU in October 2003, effective 
September 23, 2003, when service connection for peripheral 
neuropathy of all extremities was granted.  In the July 2004 
SOC, the RO stated that the effective date of September 23, 
2003 was assigned at the time the combined ratings of his 
disabilities met the basic schedular criteria for TDIU.  

The Board finds that an earlier effective date for TDIU is 
warranted as an earlier effective date was granted for the 
veteran's service connected peripheral neuropathy.  In this 
decision, the Board granted an effective date of March 21, 
2002 for the veteran's peripheral neuropathy for all 
extremities.  The effective date for the veteran's 
arteriosclerotic heart disease was October 19, 1999.  
Therefore, the effective date for TDIU is March 21, 2002, the 
date in which an increase in the total amount of his 
disability ratings occurred and met the basic criteria for 
TDIU.


ORDER

Entitlement to an effective date of March 21, 2002 for the 
grant of service connection for peripheral neuropathy of all 
extremities is granted.

An effective date of March 21, 2002, and no earlier, for 
TDIU, is granted, subject to the laws and regulations 
governing the award of monetary benefits.



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


